      IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )      CRIMINAL ACTION NO.
       v.                         )         2:18cr116-MHT
                                  )              (WO)
G. FORD GILBERT and               )
MARTIN J. CONNORS                 )

                                 ORDER

       It is ORDERED that the government’s motion to dismiss

the original indictment as to defendants G. Ford Gilbert

and     Martin   J.   Connors    (doc.   no.   185)   is   denied   as

unnecessary.     By order entered on August 9, 2018 (doc. no.

106), the court granted an identical motion (doc. no. 105).

During the conference call on December 17, 2018, the court

incorrectly suggested that the issue was still pending and

unresolved.

       DONE, this the 20th day of December, 2018.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
